Citation Nr: 0319022	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in N. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.

In April 2002, the veteran brought forth a claim seeking 
entitlement to service connection for bilateral hearing loss.  
Although the RO has sent the veteran a development letter in 
response to this claim, it has not yet adjudicated the claim.  
Therefore, this matter is referred to the RO for appropriate 
action.


REMAND

The record reflects that the veteran has been awarded 
disability benefits by the Social Security Administration 
(SSA).  Although the decision awarding these benefits and the 
records upon which the decision was based could be supportive 
of the veteran's claim for service connection for hepatitis 
C, the record does not reflect that the RO has attempted to 
obtain the pertinent documentation from the SSA. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain a copy of the 
SSA decision awarding the veteran 
disability benefits and copies of the 
records upon which the award was based.

2.  The RO should then undertake any 
other development it determines to be 
required to comply with VA's duties to 
notify and assist the veteran.  

3.  Then, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of the claim.  The veteran need take no action until 
he is otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




